Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 13-33 of U.S. Application 17/280,338 filed on March 26, 2021 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2021 and 01/03/2022 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-18, 23, 25, and 27-30 are rejected under 35 U.S.C. 102(a1) as being unpatentable over Sato et al (US Pat No. 4564754).

    PNG
    media_image1.png
    602
    393
    media_image1.png
    Greyscale

Prior Art: Sato

	
Regarding claim 13, Sato discloses a glass ring  (such as 13) for current measurements (shown in figs 1-20) , the glass ring comprising: a monolithic glass body (body of 13)configured to be disposed around an electrical conductor (20), said glass body having a light entry surface (shown in fig 5 at A), a light exit surface (shown at H) and external side (such as sides of 52 or shown in fig 1); said glass body configured to allow light entering said glass body through said light entry surface to completely circulate around the conductor in said glass body due to reflection at said external sides of said the glass body and to allow the light to exit said glass body at said light exit surface (col 3 lines 15-40 discloses light to circulate around the conductor which is based on reflection). 

Regarding claim 14, Sato discloses wherein said glass body includes at least one of: two mutually opposite sides each having exactly four corners, or a circular cylindrical through-opening (shown in fig 1 discloses cylindrical through opening). 

Regarding claim 15, Sato discloses wherein: said glass body includes first, second, third and fourth sides, and said two mutually opposite sides are fifth and sixth parallel planar sides, or Page 5 of 11Docket No. 2018P21408 Application No. PCT/EP2019/073808 Prel. Amdt. dated March 19, 2021 said circular cylindrical through-opening extends through said two mutually opposite sides (shown in fig 1 with the through hole extends through opposite side).

Regarding claim 16, Sato discloses wherein said glass body is configured to substantially completely maintain a polarization of the light upon a circulation of light around the conductor without any flow of current (col 10 lines 20-45 discloses without current and abstract discloses circulating around the conductor. Therefore maintain polarization without flow of the current). 

Regarding claim 17, Sato discloses wherein said light entry surface is said third side of said glass body, said third side includes two adjacent partial surfaces being tilted about an angle relative one another, and said third side includes a partial surface (col 4 lines 15-40 discloses light bending around corner at an angle. Therefore the third side includes partial surface). 

Regarding claim 18, Sato discloses wherein said partial surface has a triangular shape (shown in figs 1-10 as having a triangular shape). 

Regarding claim 23, Sato discloses wherein said fourth side is constructed of two mutually adjacent partial surfaces being tilted relative to one another (col 6 lines 18-34 discloses angled at 90 degrees and how the light turns corner. Therefore the corners are tilted relative to one another). 

Regarding claim 25, Sato discloses wherein said first side is constructed of two mutually adjacent partial surfaces being tilted relative to one another (col 6 lines 18-34 discloses angled at 90 degrees and how the light turns corner. Therefore the corners are tilted relative to one another). 

Regarding claim 27, Sato discloses wherein said glass body at least one of: includes a glass having a Verdet constant being greater or smaller than zero, or is formed of a glass having a Verdet constant being greater or smaller than zero (col 7 lines 60-62 discloses having a Verdet being a constant. Therefore has to be greater than zero). 

Regarding claim 28, Sato discloses using a flow of current in an electrical conductor to generate an electromagnetic field around the conductor, for changing a polarization of a light beam in the glass ring disposed around the conductor during a circulation of the light beam around the conductor (claim 5 discloses magnetic field created by current in the conductor). 

Regarding claim 29, Sato discloses which further comprises orienting the glass ring in a plane perpendicular to a longitudinal axis of the conductor (shown in figs 1-10 as the glass is perpendicular to the conductor).

Regarding claim 30, Sato discloses during the circulation around the conductor, causing the light beam to travel through a monolithic glass body, and changing directions of the light beam by reflection at external sides of the glass body (shown fig 5 as circulation around the conductor). 
Allowable Subject Matter

Claims 19-22, 24, 26, and 31-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 19, the prior art of record taken alone or in combination fail to teach or suggest a glass ring for current measurements, the glass ring comprising: wherein said glass body includes at least one of: a first planar partial surface of said second side being adjacent to said sixth side, or a trapezoidal partial surface disposed adjacent to said fifth side and formed of two surfaces being tilted relative to one another in combination with the other limitations of the claim.

Claims 20-22 are also objected to as they depend on claim 19.

Regarding claim 24, the prior art of record taken alone or in combination fail to teach or suggest a glass ring for current measurements, the glass ring comprising: wherein said fourth side is adjacent to said second side, and each partial surface of said fourth side has a trapezoidal shape in combination with the other limitations of the claim.

Regarding claim 26, the prior art of record taken alone or in combination fail to teach or suggest a glass ring for current measurements, the glass ring comprising: wherein said first side is adjacent to said third side, and each partial surface of said first side is trapezoidal in combination with the other limitations of the claim.

Regarding claim 31, the prior art of record taken alone or in combination fail to teach or suggest a glass ring for current measurements, the glass ring comprising: providing the monolithic glass body with first, second, third and fourth sides; and carrying out the change in directions of the light beam by reflection at least one of: at a third partial surface of the second side being tilted about an angle of 2 degrees relative to a second partial surface of the second side, or at a tilted triangular partial surface of the third side in combination with the other limitations of the claim.

Claims 22 and 33 are also objected to as they depend on claim 31.





Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Bosselmann et al (US Pat No. 5933000): discloses Faraday object near a conductor. 

Koide et al (US Pat No. 5780845): discloses optical current transformers around on the conductor. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868